

116 HR 6504 IH: To direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to develop a plan to improve surveillance with respect to diseases that are viral pandemic threats, and for other purposes.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6504IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to develop a plan to improve surveillance with respect to diseases that are viral pandemic threats, and for other purposes.1.Improved surveillance with respect to diseases that are viral pandemic threats(a)PlanNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services acting through the Director of the Centers for Disease Control and Prevention (in this section referred to as the Secretary) shall develop a plan to improve surveillance with respect to diseases that are viral pandemic threats, so as to ensure—(1)rapid detection of the spread of such diseases;(2)effective sharing of surveillance information, subject to privacy protections for individually identifiable information under applicable law; and(3)rapid and coordinated response to such diseases by Federal, State, Tribal, territorial, and local public health agencies.(b)Pilot program(1)In generalThe Secretary, in coordination with development of the plan under subsection (a), shall carry out a competitive pilot program in which the Secretary awards grant to entities for projects—(A)to assesses the state of early detection of diseases that are viral pandemic threats to determine the strengths and weaknesses of the current methods, policies, and procedures for such early detection; and(B)to optimize such early detection through development and implementation of innovative approaches to the development of rapid or instant tests, methods, policies, and procedures over the 4-month period following the date of enactment of this Act.(2)AnnouncementThe Secretary shall announce that—(A)applications for grants under this subsection will be accepted for 60 days following the announcement; and(B)the grant recipients will be selected within 60 days of the end of the acceptance period described in subparagraph (A).(3)Duration of projectsThe duration of a project funded under this section shall not exceed 6 months unless the grant recipient receives written approval from the Secretary for the project to exceed 6 months.(4)CollaborationGrant recipients under this section may not collaborate on projects funded under this section unless, before approving the collaboration, the Secretary—(A)determines that such collaboration will further the objectives described in paragraph (1); and(B)gives notice to the congressional committees of jurisdiction that such collaboration will occur.(5)Reporting by granteesNot later than 3 months after completing a project funded under this section, a grant recipient shall submit a report to the Secretary on the results of the project.(6)Report to CongressNot later than 18 months after the date of enactment of this Act, the Secretary shall submit a report, including a classified annex, to the Congress on the results of the pilot program under this subsection.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $30,000,000.